                        IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF UTAH

FRANK PARKER,
                                                      ORDER ADOPTING REPORT AND
                       Plaintiff,                     RECOMMENDATION

v.

KRISTIE BOURDON, et. al.,
                                                      Case No. 2:18-CV-688 TS-DBP
                       Defendant.
                                                      District Judge Ted Stewart



       On September 4, 2018, Plaintiff filed his Complaint and Amended Complaint. Plaintiff

also filed motions to appoint counsel, effect service of process, toll the statute of

limitations, and amend the amended complaint. This case was subsequently referred to the

Magistrate Judge under 28 U.S.C. § 636(b)(1)(B).

       The Magistrate Judge issued a Report and Recommendation on October 25, 2018. The

Magistrate Judge recommended that Plaintiff be ordered to file a Second Amended Complaint to

cure the deficiencies contained in Plaintiff’s Amended Complaint. The Magistrate Judge further

recommended that Plaintiff’s pending motions be denied. This matter is before the Court for

consideration of that Report and Recommendation.

       Pursuant to 28 U.S.C. § 636(b)(1), a party has 14 days from being served with a copy of

the Report and Recommendation to file an objection. Plaintiff has not responded directly to the

Report and Recommendation but has filed a Second Amended Complaint as required. The Court

has considered the pleadings in the file and the Report and Recommendation. It is therefore




                                                  1
       ORDERED that the Magistrate Judge’s October 25, 2018 Report and Recommendation

(Docket No. 19) is ADOPTED IN FULL. It is further

       ORDERED that Plaintiff’s Motion for Leave to File Amended Complaint (Docket No.

22) is GRANTED. It is further

       ORDERED that Plaintiff’s Motion to Appoint Counsel (Docket No. 4) is DENIED

without prejudice. It is further

       ORDERED that Plaintiff’s Motion for Service of Process (Docket No. 5) is DENIED as

moot. It is further

       ORDERED that Plaintiff’s Motion for Tolling Statute of Limitations (Docket No. 6) is

DENIED without prejudice. It is further

       ORDERED that Plaintiff’s Motion to Amend the Amended Complaint (Docket No. 10) is

DENIED as moot.

       DATED this 19th day of November, 2018.

                                           BY THE COURT:



                                           Ted Stewart
                                           United States District Judge




                                              2
